
	
		III
		110th CONGRESS
		1st Session
		S. RES. 192
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Durbin (for himself,
			 Ms. Mikulski, and
			 Ms. Snowe) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			May 14, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing National Nurses Week on May 6
		  through May 12, 2007.
	
	
		Whereas, since 2003, National Nurses Week is celebrated
			 annually from May 6, also known as National Nurses Day, through May 12, the
			 birthday of Florence Nightingale, the founder of modern nursing;
		Whereas National Nurses Week is the time each year when
			 nurses are recognized for the critical role they play in providing safe, high
			 quality, and preventative health care;
		Whereas nurses are the cornerstone of the Nation's complex
			 health care system, representing the largest single component of the health
			 care profession, with an estimated 2,900,000 registered nurses in the United
			 States;
		Whereas, according to a study published in the New England
			 Journal of Medicine in May 2002, a higher proportion of nursing care provided
			 by registered nurses and a greater number of hours of care by registered nurses
			 per day are associated with better outcomes for hospitalized patients;
		Whereas nurses are experienced researchers and their work
			 encompasses a wide scope of scientific inquiry including clinical research,
			 health systems and outcomes research, and nursing education research;
		Whereas nurses are currently serving the Nation admirably
			 in the conflicts in Iraq and Afghanistan;
		Whereas nurses help inform and educate the public to
			 improve the practice of all nurses and, more importantly, the health and safety
			 of the patients they care for;
		Whereas our Nation continues to face a nursing shortage
			 unprecedented in its depth and duration, with a projected 1,200,000 new and
			 replacement nurses needed by 2014;
		Whereas the nationwide nursing shortage has caused
			 dedicated nurses to work longer hours and care for more acutely ill
			 patients;
		Whereas nurses are strong allies to Congress as they help
			 inform, educate, and work closely with legislators to improve the education,
			 retention, recruitment, and practice of all nurses and, more importantly, the
			 health and safety of the patients they care for; and
		Whereas nurses are an integral part of the health care
			 delivery team and provide quality care, support, and education to patients and
			 their families, conduct essential research, and serve as strong patient
			 advocates: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 significant contributions of nurses to the health care system of the United
			 States;
			(2)supports the
			 goals and ideals of National Nurses Week, as founded by the American Nurses
			 Association; and
			(3)encourages the
			 people of the United States to observe National Nurses Week with appropriate
			 recognition, ceremonies, activities, and programs to demonstrate the importance
			 of nurses to the everyday lives of patients.
			
